  8:14-cr-00324-RFR-SMB Doc # 140 Filed: 03/26/21 Page 1 of 2 - Page ID # 679




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:14CR324

       v.
                                                            MEMORANDUM
FERNANDO NEVAREZ-CARREON,                                    AND ORDER

                     Defendant.


       This matter is before the Court on Defendant Fernando Nevarez-Carreon’s
(“Nevarez-Carreon”) Motion for Reconsideration and Judicial Notice (Filing No. 139).
The motion requests that the Court reconsider its previous Memorandum and Order (Filing
No. 138) that denied his motion for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A), as amended by the First Step Act of 2018 (“First Step Act”), Pub. L. No.
115-391, 132 Stat. 5194 (2018).

       This is Nevarez-Carreon’s third attempt to persuade the Court that he should be
granted compassionate release. Despite raising several objections to the Court’s most
recent Memorandum and Order (Filing No. 138), Nevarez-Carreon presents no evidence
or argument that the Court has not previously considered.

       When considering a motion for compassionate release, the Court must consider the
relevant factors identified in 18 U.S.C. § 3553(a). In considering these factors in each of
the previous motions, the Court concluded that Nevarez-Carreon’s criminal history and the
nature of his sentence weighed against compassionate release. Nothing has changed. The
Court once again adopts its previous reasoning and finds that the balance of the relevant
§ 3553(a) factors and surrounding circumstances weigh against release. Accordingly,
Nevarez-Carreon’s motion to reconsider (Filing No. 138) is denied.

       IT IS SO ORDERED.
8:14-cr-00324-RFR-SMB Doc # 140 Filed: 03/26/21 Page 2 of 2 - Page ID # 680




    Dated this 26th day of March 2021.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge




                                         2
